 

 

Case 3: tS 074- umen We © hd Page 1 of S- —| 1
sore 7714
vy csp VED yh

A 209 MAY 22 2079 nf 5 4
; ron tiee Dist, Se 7
ATT S3 of < CK 00631-2015

INMATE STATEMENT eI
19-1975

 
 
 
 

 

 

 

 

 

 

Inmate Name and BCCF#:
Date: —O

ey

Inmate Signature:
a Supervisor’s Si ture:

{_ Leas a ND > (Ee lac Se 2
Lad 7 Elan peek 1 Dey Pt Argetivene

 

flAa (ey, i C AAD bie2el* 1
Aue F 3:19-8' by AS PCI OO ge 2 uae
poh SPRY Wir OULU Cur, sl ved}
Nau AyrorA rhe ML yy atl Ne weenie
WES Wr INV RAL AR (§. mM ACO Cle
ero COW POL Ir ORS J -G— oT AS

FE OLIN, Yo t6he oy [h(Lex AK
Aye 2> emu pha) une Vunb
bey Menaul:  Gegurecnys jn he
ear we Smee Noch (4, 2074
a AON Iq, Ol SL EK )leef
Nyy Usgenlely, OC Ne at
Com Dis® atl c Cur he hed iris
(LEAS IM: ay hore les turhorS
Qos Tibor > Shanna Brennaf
12 Alnge@4 Grd Wt bo [L/Ii/
ro AS A (Leep QE Le art
a9 Apr ve D\2ajt (orMrct Aa
eye) Our MEO Poi Or perc
a Trl iy puns dd

 

 
